Name: Commission Decision of 14Ã December 2009 amending Decision 2004/407/EC as regards authorising imports of photographic gelatine into the Czech Republic (notified under document C(2009) 9899)
 Type: Decision
 Subject Matter: animal product;  miscellaneous industries;  health;  agricultural activity;  trade
 Date Published: 2009-12-16

 16.12.2009 EN Official Journal of the European Union L 330/82 COMMISSION DECISION of 14 December 2009 amending Decision 2004/407/EC as regards authorising imports of photographic gelatine into the Czech Republic (notified under document C(2009) 9899) (Only the Czech, Dutch, English, French and German texts are authentic) (2009/960/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1774/2002 of European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Articles 4(4) and Article 32(1) thereof, Whereas: (1) Regulation (EC) No 1774/2002 prohibits the importation and transit of animal by-products and processed products into the Union, unless they are authorised in accordance with that Regulation. (2) Commission Decision 2004/407/EC of 26 April 2004 on transitional sanitary and certification rules under Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards import from certain third countries of photographic gelatine (2) provides that Belgium, Luxembourg, the Netherlands and the United Kingdom are to authorise the importation of certain gelatine exclusively intended for the photographic industry (photographic gelatine), in compliance with that Decision. (3) Decision 2004/407/EC provides that the importation of photographic gelatine is only authorised from the third countries listed in the Annex to that Decision, namely Japan and the United States of America. In accordance with that Decision, imported consignments have to be transported to the plant of destination under strict channelling conditions, in order to prevent potential risks to public and animal health. (4) The Czech Republic has submitted a request for the authorisation of imports of photographic gelatine from those third countries to an establishment on its territory. The Czech Republic has confirmed that the strict channelling conditions under Decision 2004/407/EC will be applied in order to prevent potential health risks. (5) Accordingly, and pending the review of the technical requirements for the import of animal by-products under the revised Animal by-products Regulation (3) the Czech Republic should be allowed to authorise the importation of photographic gelatine subject to compliance with the conditions set out in Decision 2004/407/EC. However, for geographical reasons, those imports may take place via Germany. (6) Decision 2004/407/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/407/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 Derogation regarding the import of photographic gelatine By way of derogation from Article 29(1) of Regulation (EC) No 1774/2002, Belgium, the Czech Republic, Luxembourg, the Netherlands and the United Kingdom shall authorise the import of gelatine produced from materials containing bovine vertebral column classified as Category 1 material under that Regulation, exclusively intended for the photographic industry (photographic gelatine), in compliance with this Decision. 2. Article 9 is replaced by the following: Article 9 Addresses This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland. 3. Annexes I and III are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2010. Article 3 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. (2) OJ L 151, 30.4.2004, p. 11. (3) Regulation No 1069/2009 of the European Parliament and of the Council (OJ L 300, 14.11.2009, p. 1). ANNEX Annexes I and III are amended as follows: 1. Annex I is replaced by the following: ANNEX I THIRD COUNTRIES AND PLANTS OF ORIGIN, MEMBER STATES OF DESTINATION, BORDER INSPECTION POSTS OF FIRST ENTRY INTO THE UNION AND APPROVED PHOTOGRAPHIC FACTORIES Third country of origin Plants of origin Member State of destination Border inspection post of first entry into the Union Approved photographic factories Japan Nitta Gelatin Inc. 2-22 Futamata Yao-City, Osaka 581  0024 Japan Jellie Co. ltd. 7-1, Wakabayashi 2-Chome, Wakabayashi-ku, Sendai-city, Miyagi, 982 Japan NIPPI Inc. Gelatin Division 1 Yumizawa-Cho Fujinomiya City Shizuoka 418  0073 Japan the Netherlands Rotterdam FUJIFILM Europe B.V., Oudenstaart 1 5047 TK Tilburg, The Netherlands Nitta Gelatin Inc. 2-22 Futamata Yao-City, Osaka 581  0024, Japan United Kingdom Liverpool Felixstowe Kodak Ltd Headstone Drive, Harrow, MIDDX HA4 4TY, The United Kingdom Czech Republic Hamburg FOMA BOHEMIA spol. s r.o. Jana KruÃ ¡inky 1604 501 04 Hradec KrÃ ¡love, The Czech Republic United States of America Eastman Gelatine Corporation, 227 Washington Street, Peabody, MA, 01960 USA Gelita North America, 2445 Port Neal Industrial Road Sergeant Bluff, Iowa, 51054 USA Luxembourg Antwerp Zaventem Luxembourg DuPont Teijin Luxembourg SA PO Box 1681 L-1016 Luxembourg United Kingdom Liverpool Felixstowe Kodak Ltd Headstone Drive, Harrow, MIDDX HA4 4TY, The United Kingdom Eastman Gelatine Corporation, 227 Washington Street, Peabody, MA, 01960 USA Czech Republic Hamburg FOMA BOHEMIA spol. s r.o. Jana KruÃ ¡inky 1604 501 04 Hradec KrÃ ¡love, The Czech Republic 2. Annex III is replaced by the following: ANNEX III MODEL HEALTH CERTIFICATES FOR THE IMPORTATION FROM THIRD COUNTRIES OF TECHNICAL GELATINE TO BE USED BY THE PHOTOGRAPHIC INDUSTRY Notes (a) Veterinary certificates for the importation of technical gelatine to be used by the photographic industry shall be produced by the exporting country, based on the model appearing in this Annex III. They shall contain the attestations that are required for any third country and, as the case may be, those supplementary guarantees that are required for the exporting third country or part thereof. (b) The original of each certificate shall consist of a single page, both sides, or, where more text is required, it shall be in such a form that all pages needed are part of an integrated whole and indivisible. (c) It shall be drawn up in at least one of the official languages of the EU Member State in which the inspection at the EU border inspection post shall be carried out and of the EU Member State of destination. However, these Member States may allow other languages, if necessary, accompanied by an official translation. (d) If for reasons of identification of the items of the consignment, additional pages are attached to the certificate, these pages shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the certifying official veterinarian, in each of the pages. (e) When the certificate, including additional schedules referred to in (d), comprises more than one page, each page shall be numbered  (page number) of (total number of pages)  on its bottom and shall bear the code number of the certificate that has been designated by the competent authority on its top. (f) The original of the certificate must be completed and signed by an official veterinarian. In doing so, the competent authorities of the exporting country shall ensure that the principles of certification equivalent to those laid down in Council Directive 96/93/EC are followed. (g) The colour of the signature shall be different to that of the printing. The same rule applies to stamps other than those embossed or watermark. (h) The original of the certificate must accompany the consignment at the EU border inspection post until it reaches the photographic factory of destination.